Citation Nr: 0912598	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for nuclear sclerotic 
cataracts as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder, currently (PTSD) evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Togus, 
Maine.  Due to the veteran's subsequent change of residence, 
her claims file was transferred to the RO in North Little 
Rock, Arkansas.  The case has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2006.  A transcript of the hearing is associated with the 
claims folder.

This appeal was before the Board in January 2007, when it was 
remanded for additional procedural and evidentiary 
development.  At that time, the issues included service 
connection for diabetes mellitus type II, service connection 
for residuals of an old right frontal and left thalamic 
stroke, and service connection for coronary artery disease.  
As these claims were subsequently granted, they are no longer 
in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Upon review of the claims file, the Board finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

When the case was last before the Board, it was remanded to 
accord the veteran a VA examination, the purpose of which was 
to determine the etiology of her currently-shown nuclear 
sclerotic cataracts.  An examination was accomplished in July 
2007.  Review of the examination report, however, reflects 
that the examiner did not address the question of whether the 
veteran's cataracts were chronically worsened by her diabetes 
mellitus as requested by the Board.  This should be done.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).

Additionally, in a March 2007 statement, the veteran 
indicated ongoing pertinent treatment by a VA physician.  
Appropriate efforts to obtain these records do not appear to 
have been accomplished.  This should be done.  

Further, it does not appear that the veteran has been advised 
of the amendment to 38 C.F.R. § 3.310 that became effective 
October 10, 2006 (regarding claims for secondary service 
connection) in accordance with the January 2007 remand.  This 
should be accomplished.  

The records also shows that the veteran was apparently 
granted service connection for PTSD in a November 2007 rating 
decision and assigned a 70 percent rating, effective from 
June 2005.  However, that rating decision is not contained in 
the claims file.  It should be.  Additionally, in a statement 
which was received by the RO in January 2008, the veteran 
expressed her disagreement with her PTSD rating, and 
requested a de novo review of this issue.  As such, assuming 
service connection for PTSD is in effect, the veteran's claim 
for an increased rating for service-connected PTSD is 
remanded for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file any 
rating decision that granted service 
connection for PTSD.  If such rating 
decision does not exist, formal 
documentation of this fact should be 
associated with the claims file.

2.	Assuming service connection for PTSD is 
in effect, issue a statement of the 
case to the veteran regarding the issue 
of an increased rating for PTSD 
pursuant to her January 2008 notice of 
disagreement.  If service connection 
has not been granted for PTSD, then 
issue a statement of the case with 
respect to the issue of service 
connection for PTSD pursuant to her 
January 2006 notice of disagreement.

3.	Issue a notification letter to the 
veteran and her representative with 
regard to the issue of entitlement to 
service connection for nuclear 
sclerotic cataracts, on both a direct 
basis and as secondary to service-
connected diabetes mellitus, setting 
forth the criteria to establish service 
connection and including the 
information and evidence necessary to 
support such a claim and the division 
of responsibilities in obtaining it.  

4.	Further attempts to obtain the records 
of treatment of the Veteran at the 
Central Arkansas Veteran Healthcare 
System since February 2007 should be 
made.  Such attempts should be 
documented in the claims file.  If such 
records are not available, formal 
documentation of this fact consistent 
with the provisions of 38 C.F.R. 
§ 3.159 (c)(2) should be associated 
with the claims file.  

5.	Return the claims file to the July 2007 
VA examiner.  If that examiner is not 
available, the claims file should be 
referred to another appropriate 
individual.  After reviewing the record 
in its entirety, including this remand, 
the examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that the 
veteran's cataracts are chronically 
worsened/aggravated by her service-
connected diabetes mellitus.  This 
opinion should also be supported by a 
complete rationale.

If the requested opinion cannot be made 
without a physical examination of the 
Veteran, the RO should schedule such 
examination.
		
6.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



